Case 9:20-cv-80102-AMC Document 117 Entered on FLSD Docket 07/23/2021 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          Case No. 9:20-cv-80102-CANNON/REINHART

  TING PENG and LIN FU, on behalf of
  themselves individually and all others similarly
  situated, and derivatively on behalf of
  HARBOURSIDE FUNDING, LP, a Florida
  limited partnership,

         Plaintiffs,

  vs.

  NICHOLAS A. MASTROIANNI II;
  FLORIDA REGIONAL CENTER, LLC, a
  Delaware limited liability company;
  HARBOURSIDE FUNDING GP, LLC, a
  Florida limited liability company; and
  HARBOURSIDE PLACE, LLC, a Delaware
  limited liability company,

        Defendants,

  and

  HARBOURSIDE FUNDING, LP, a Florida
  limited partnership,

        Nominal Defendant.




      PLAINTIFFS TING PENG AND LIN FU’S NOTICE OF COMPLIANCE WITH
    ORDER GRANTING IN PART DEFENDATNS’ MOTION FOR ATTORNEYS’ FEES
Case 9:20-cv-80102-AMC Document 117 Entered on FLSD Docket 07/23/2021 Page 2 of 2




  TO THE COURT, ALL PARTIES, AND THEIR RESPECTIVE COUNSEL OF RECORD:

         PLEASE TAKE NOTICE that pursuant to the Order issued by Judge Aileen M. Cannon

  on July 9, 2021 in the above-captioned action (ECF No. 116), Plaintiffs Ting Peng and Lin Fu,

  through the undersigned counsel, hereby submit this Notice of Compliance.



  Dated: July 23, 2021                       Respectfully Submitted,

                                              by /s/ Jeffrey L. Fazio

                                              Jeffrey L. Fazio (Admitted Pro Hac Vice)
                                              DEHENG LAW OFFICES PC
                                              Silicon Valley Office
                                              7901 Stoneridge Drive, Suite 208
                                              Pleasanton, CA 94588
                                              T: 925-399-5856
                                              F: 925-397-1976
                                              E-mail: jfazio@dehengsv.com

                                              Matthew Fornaro (Florida Bar No. 0650641)
                                              MATTHEW FORNARO, P.A.
                                              11555 Heron Bay Boulevard, Suite 200
                                              Coral Springs, FL 33076
                                              T: 954-324-3651
                                              F: 954-248-2099
                                              E-mail: mfornaro@fornarolegal.com


                                              Counsel for Plaintiffs




                                 CERTIFICATE OF SERVICE

         I hereby certify that a true copy of the foregoing was filed electronically via CM/ECF on

  July 23, 2021, and served by the same means on all counsel of record.

                                                      by /s/ Matthew Fornaro




                                                -2-
